t c memo united_states tax_court richard c wagner petitioner v commissioner of internal revenue respondent docket no filed date held p had unreported income from his wholly owned s_corporation held further he had unreported rental income held further he is entitled to a deduction for only one personal_exemption held further he is not entitled to head_of_household filing_status held further he is entitled to no child_tax_credit held further he is entitled to no earned_income_credit held further he is entitled to no net_operating_loss_deduction held further he is liable for the accuracy-related_penalty richard c wagner pro_se vivian bodey catherine g chang and james c hughes for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency notice respondent determined a deficiency in and an accuracy-related_penalty with respect to petitioner's federal_income_tax of dollar_figure and dollar_figure respectively petitioner had filed a form_1040 u s individual_income_tax_return form_1040 respondent examined the return and made the following adjustments resulting in the deficiency in tax he included in petitioner's income dollar_figure of passthrough income from wagner corp petitioner's wholly owned s_corporation he included rental income of dollar_figure he reduced reported income by dollar_figure and disallowed expenses of dollar_figure to reflect his disregard of two schedules c profit or loss from business he disallowed deductions for two personal exemptions he disallowed the additional_child_tax_credit and he disallowed the earned_income_credit petitioner claimed head of unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar household filing_status on the return and by the notice respondent made no adjustment to that claim although the parties apparently believe that he did having been deemed to stipulate among other things that the notice disallowed head_of_household filing_status petitioner's filing_status is raised as an issue both in respondent's pretrial memorandum and in his opening brief petitioner filed no pretrial memorandum but in his brief he does describe it as an audit issue we treat filing_status as an issue tried by consent of the parties see rule b petitioner's assignments of error to respondent's determinations are less than clear but we will assume that he assigned error to all of respondent's adjustments and to his determination of the penalty he also claimed entitlement to an unreported net_operating_loss on brief respondent concedes that the adjustment for passthrough income from wagner corp should be no greater than dollar_figure he also concedes that petitioner is entitled to additional itemized_deductions of dollar_figure at trial petitioner conceded the adjustments that respondent made with respect to the schedules c the information reported on the schedules c was for wagner corp activity and would already be included in respondent's adjustment on account of the unreported wagner corp passthrough income the issues left for decision all with respect to are whether petitioner had passthrough income of dollar_figure from wagner corp had rental income of dollar_figure is entitled to the disallowed deduction for two personal exemptions is entitled to head_of_household filing_status is entitled to the additional_child_tax_credit is entitled to the earned_income_credit is entitled to a net_operating_loss_deduction and is liable for the accuracy-related_penalty all other adjustments made by respondent are computational and require no discussion by us petitioner bears the burden_of_proof see rule a sec_7491 provides that if a taxpayer offers credible_evidence with respect to an issue the burden_of_proof is on the commissioner see also rule a sec_7491 applies only if among other things the taxpayer complies with the relevant substantiation requirements in the internal_revenue_code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b e g seaver v commissioner tcmemo_2009_270 wl at although apparently aware of sec_7491 which he references on brief petitioner proposes no facts from which we might find that he complied with the conditions of sec_7491 and b respondent argues on brief that petitioner did not cooperate with him for example he failed to provide underlying source documents credit card statements invoices of wagner corporation his subchapter_s_corporation and a certified copy of the alleged stipulated parenting plan relating to the custody of his daughter even though those documents were requested petitioner also failed to continued findings_of_fact preliminary statement before making our findings_of_fact we pause to address petitioner's failure to comply with both rule addressing briefs and the instructions that at the conclusion of the trial in this case we gave to him concerning the filing and content of briefs at the conclusion of trial we ordered the parties to file briefs setting a schedule for opening and answering briefs briefs are particularly necessary in this case because the trial transcript is pages and the exhibits run almost big_number pages we directed petitioner to rule briefs and to rule e form and content in particular rule e requires that an opening brief contain proposed findings_of_fact supported by references to the pages of the transcript or the exhibits or other sources relied on in support of the proposed findings the rule directs that proposed findings precede both the points on which the party relies and the party's argument rule e we explained to continued work with respondent in preparing this case for trial and instead forced respondent's counsel to file a motion under tax_court rule f regarding the then proposed stipulation of facts and exhibits petitioner has failed to carry his burden of proving compliance with the conditions of sec_7491 and b we therefore conclude that sec_7491 does not apply in this case petitioner how he was to make proposed findings_of_fact at trial respondent presented evidence reconstructing petitioner's income by way of a bank_deposits analysis we explained to petitioner that if for example he disagreed with respondent's having treated a particular deposit as an item of gross_receipts and there was some testimony on point to contradict that treatment then on brief he should direct the court to that testimony we added you'll have to get a copy of the transcript and show me why it isn't gross_receipts we emphasized to him that we could not take cognizance of what he had provided to the internal_revenue_service irs during the course of its examination of his return with respect to one of his concluding arguments at the trial that he had no gain on the sale of a backhoe we said you're going to have to show where in the record there's a basis for the backhoe of at least as much as you got with respect to another of his arguments at trial that it was not reasonable for the government to claim that his business made dollar_figure we said mr wagner let me try one more time when i close the record i won't receive any more documents i won't receive any more testimony and your obligation will be to marshal the testimony you gave the testimony ms anderson respondent's witness gave and those big_number pages of paper the exhibits and on an item- by-item basis with respect to for instance the deposit on january 2nd of dollar_figure which they say is taxable your obligation is to say on brief it's not taxable for this reason see my testimony on page of the transcript or see stipulated exhibit 12-j page that's what you have to do i'm relying on the briefs petitioner's opening brief falls woefully short in meeting the form and content requirements of rule e and our guidance as his brief petitioner provided unnumbered pages consisting mostly of exhibits not received into evidence including copies of wagner corp 's and tax returns which we have struck from the record as improper documents in the nature of evidence petitioner does not set forth separately proposed findings_of_fact but rather has statements of apparent fact scattered throughout his brief he does not provide references to pages of the transcript or to pages of other exhibits in evidence to support those statements respondent objects to virtually all of those statements on the ground that they are not properly supported or for other reasons principally because they are not properly supported we will disregard petitioner's statements of fact except to the extent accepted by respondent finally rule e also requires that in an answering or reply brief the party set forth any objections together with the reasons therefor to any proposed findings of any other party petitioner filed no answering brief for that reason and because we find unusable almost all of his proposed findings_of_fact we must conclude that petitioner has conceded respondent's proposed findings_of_fact we adopt respondent's proposed findings except to the extent that respondent has failed to direct us to any evidence in the record supporting a proposed finding a finding is clearly inconsistent with evidence in the record or it is inconsistent with respondent's acceptance of any of petitioner's factual statements see eg 118_tc_106 n aff'd 353_f3d_1181 10th cir stipulation we have pursuant to rule f deemed stipulated certain facts and the authenticity of certain documents those facts are so found and the documents deemed stipulated are accepted as authentic petitioner petitioner resided in california when he filed the petition petitioner was trained as an accountant and auditor and at the time of trial he had been doing accounting for years in he was also a licensed electrician and general contractor he operated a construction business through his wholly owned s_corporation wagner corp he was also an owner of an unincorporated business sandoval electric sandoval which worked with wagner corp petitioner had signature_authority over sandoval's bank account at bank of america sandoval regularly wrote checks to wagner corp which petitioner deposited in the latter's bank account also at bank of america petitioner also deposited checks drawn to sandoval into wagner corp 's bank account petitioner is a calendar_year taxpayer and he timely filed the form_1040 he claimed head_of_household filing_status and showed two dependents one kw his daughter and another st not his daughter he reported income of dollar_figure and claimed deductions on schedule a itemized_deductions of dollar_figure he claimed on account of kw and st two personal_exemption deductions he claimed an earned_income_credit and a child_tax_credit he claimed no net_operating_loss_deduction cecilia francis custody order cecilia francis is petitioner's ex-wife and kw's mother petitioner and ms francis had divorced before pursuant to a date state court order custody order petitioner and ms francis are to share joint custody of kw but the order does not say which parent can claim kw as a dependent for what tax_year the custody order specifies the days and times during the year that kw is to reside with each of ms francis and petitioner during kw was to reside with ms francis more than with petitioner whether one measures by hours or nights spent with each parent moreover kw did indeed reside with ms francis for more than one-half of she did not reside with petitioner for more than one-half of ms francis claimed kw as a dependent on her federal_income_tax return ms francis did not sign a release of claim authorizing petitioner to claim kw as a dependent for petitioner did not attach to the form_1040 a release of claim authorizing him to claim kw as a dependent for wagner corp wagner corp is an s_corporation within the meaning of sec_1361 wagner corp delinquently filed its form_1120s u s income_tax return for an s_corporation form_1120s on that return wagner corp reported the following item gross_receipts cost_of_goods_sold total income deductions depreciation advertising other expenses ordinary_income loss amount dollar_figure big_number big_number big_number big_number big_number big_number if the custody order was flexible or unclear our calculations resolved ambiguities in favor of petitioner ie we assumed kw spent those hours and nights with him petitioner did not report that loss on his form_1040 among the expenditures constituting the category other expenses are the following expense automobile and truck janitorial outside services independent contractors telephone supplies amount dollar_figure big_number big_number big_number big_number respondent's examination respondent examined the form_1040 because petitioner's deductions on the return exceeded the income that he reported on the return respondent's agent sandra anderson decided to examine records for petitioner's bank accounts to see whether they presented evidence of unreported income pursuant to a summons to bank of america for bank records associated with petitioner for she received statements signature cards deposit slips and checks for two bank accounts one account was in the name of wagner corp and the other was in the name of sandoval she used the information she had received to perform a bank_deposits analysis for each account on the assumption that any income items deposited into the accounts were reportable by petitioner that analysis consisted of her first totaling deposits second identifying what she considered to be nontaxable deposits such as transfers between accounts and the deposit of loan proceeds third subtracting the total of identified nontaxable deposits from the deposit total the difference being what she considered to be taxable deposits and fourth determining the difference between what she had determined to be taxable deposits and petitioner's reported income that difference she believed represented unreported income with adjustments to reflect certain concessions by respondent during the trial of this case ms anderson's analysis shows what respondent considers to be taxable deposits of dollar_figure and dollar_figure into the wagner corp account and the sandoval account respectively she treated the sandoval account as in effect an account of wagner corp and together the sum of deposits into the two accounts is dollar_figure that sum dollar_figure exceeds by dollar_figure the gross_receipts dollar_figure that wagner corp reported on the form_1120s taking account of the dollar_figure cost_of_goods_sold that wagner corp reported on that return respondent contends that wagner corp underreported its total income by dollar_figure on the basis of ms anderson's examination respondent also disallowed for lack of substantiation wagner corp 's deductions for advertising of dollar_figure and for other expenses of dollar_figure the disallowed other expenses include dollar_figure of the claimed telephone expense dollar_figure of the claimed automobile expense dollar_figure of the claimed janitorial expense dollar_figure of the claimed supplies expense and dollar_figure of the claimed outside-services expense the foregoing adjustments result in respondent's present determination that petitioner's flowthrough income from wagner corp for is dollar_figure calculated as follows item gross_receipts cost_of_goods_sold total income deductions depreciation advertising other expenses ordinary_income loss amount dollar_figure big_number big_number big_number big_number big_number big_number postexamination letter after the examination petitioner submitted to one of the irs appeals officers a letter in which he claims that for wagner corp had a net_operating_loss_carryover of dollar_figure resulting from losses for and he did not support the claim with returns or other documents he argued that because the periods of limitations may have expired for those years respondent must accept and allow the loss_carryovers set forth in the letter the irs appeals officer informed petitioner that the letter alone was insufficient proof of any loss_carryovers to rental income petitioner received dollar_figure in rent during from an individual ruedeemard odanaka residing in his principal_residence petitioner did not report that rental income on the form_1040 opinion i flowthrough income from wagner corp a introduction during petitioner was a licensed electrician and general contractor who carried on a construction business through his wholly owned corporation wagner corp because wagner corp was a s_corporation for federal_income_tax purposes its items of income loss deduction or credit are taken into account directly by its shareholders in this case petitioner see sec_1366 petitioner also owned some or all of sandoval an unincorporated business which worked with wagner corp during both wagner corp and sandoval maintained bank accounts at bank of america using what respondent describes as a bank_deposits analysis one of his agents ms anderson identified what she believes to be taxable deposits into those two accounts in totaling dollar_figure at trial petitioner conceded that he has no quarrel with ms anderson's identification ie amounts and dates of the individual deposits into those accounts during he quarreled only with some of her classifications of deposits as taxable taking into account certain concessions made by respondent petitioner failed to identify any classification errors in ms anderson's revised bank_deposits analysis for either wagner corp or sandoval he misunderstood ms anderson's treatment of chargeback items ie how she treated deposited checks that subsequently were dishonored if the dishonored_check had not been considered a taxable deposit when made eg an intercompany transfer she ignored its dishonor if it had been considered a taxable deposit when made she made a negative entry to offset its inclusion in taxable deposits when it was dishonored for example petitioner questioned the classification of a dollar_figure chargeback shown for date which respondent's counsel at trial showed him offset a prior inclusion as a taxable deposit of the same amount petitioner responded okay good petitioner contended at trial that some deposits that ms anderson had classified as taxable represented the proceeds of credit card loans and for that reason she should have classified them as nontaxable the transactions in question were evidenced by copies of a deposit slip showing a deposit of cash and a bank form labeled cash in-debit matching in amount the deposit slip ms anderson testified that she understood the cash in-debit form to be the bank's receipt for the cash deposited petitioner argued that it evidenced a credit card loan there being no additional evidence on the point the court invited petitioner to make additional investigation and we informed him of the rule allowing a court to take judicial_notice of adjudicative facts eg bank practices see fed r evid petitioner has not asked us to notice any facts that would support his claim petitioner has failed to prove that the deposits in issue are other than taxable petitioner also appeared to challenge that the deposits to the sandoval account were his income petitioner was an owner of sandoval with signature_authority over its bank account he regularly deposited checks drawn to the order of sandoval into the wagner corp bank account respondent treated checks drawn on sandoval's account and deposited into wagner corp 's account as nontaxable intercompany transfers we see no error in that procedure petitioner presented his own records as contradicting ms anderson's analysis petitioner's records contain errors and do not reconcile to bank of america's records we give them no weight b analysis gross_income includes income derived from business sec_61 wagner corp was in the construction business and sandoval worked with wagner corp petitioner was the sole owner of wagner corp and he owned some or all of sandoval in the case of unreported income the commissioner has the initial burden to produce some evidence of an income- producing activity by the taxpayer e g 116_f3d_1309 9th cir respondent has met that burden by showing petitioner's ownership of all of wagner corp and of at least a part of sandoval in the absence of adequate books_and_records the commissioner may use an indirect method to determine a taxpayer's income see 96_tc_858 aff'd 959_f2d_16 2d cir the bank_deposits method has long been recognized as a reasonable method to reconstruct income where the taxpayer's records are inadequate or incomplete e g 64_tc_651 aff'd 566_f2d_2 6th cir petitioner has failed to show any error in ms anderson's revised computation that petitioner failed for to report as flowthrough amounts from wagner corp including sandoval taxable receipts of dollar_figure deposited into bank accounts at bank of america petitioner also failed to show error in respondent's disallowance of the following amounts of wagner corp 's claimed deductions dollar_figure for advertising dollar_figure for telephone expenses dollar_figure for automobile expenses dollar_figure for janitorial expenses dollar_figure for supplies and dollar_figure for outside- services expenses the foregoing adjustments result in respondent's determination that petitioner's flowthrough income from wagner corp including sandoval for is dollar_figure we agree and we find accordingly ii rental income rents are an item_of_gross_income sec_61 petitioner received dollar_figure in rent during from an individual residing in his principal_residence which he did not report on the form_1040 we sustain respondent's adjustment increasing petitioner's gross_income by dollar_figure for the unreported rental income iii personal exemptions a introduction sec_151 allows deductions for personal exemptions an unmarried individual is entitled to a personal_exemption for himself and an additional exemption for each dependent sec_151 the term dependent is defined in sec_152 to include either a qualifying_child or a qualifying_relative those terms are in turn defined in subsections c and d respectively of sec_152 petitioner claimed two dependency_exemption deductions on the form_1040 one for his daughter kw and one for st b kw the general_rule is that a qualifying_child must have lived with the taxpayer for more than one-half of the taxable_year see sec_152 also a dependency_exemption deduction for a qualifying_child may be claimed by only one taxpayer see sec_152 in the case of divorced parents the custodial_parent is entitled to claim the dependency_exemption deduction for the qualifying_child unless he or she signs a written declaration waiving that right see sec_152 and custody is determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement sec_1_152-4 income_tax regs if none of those documents establishes custody or if there is so-called split custody then the custodial_parent will be the one who has physical custody of the child for the greater portion of the calendar_year see id petitioner's principal argument with regard to kw is that his divorce decree ordered that he would be able to claim the dependency_exemption deduction for odd years which include in support of his contention petitioner offered a signed declaration by ms francis his former spouse written in the declaration attaches both an unsigned proposed final judgment of dissolution stamped draft and an unsigned stipulated shared parenting plan the draft of the final judgment of dissolution gives petitioner the right to claim the dependency_exemption deduction for odd years and he argues that the document should be binding for the taxable_year respondent objected to the admissibility of those documents on the basis of the best evidence rule see fed r evid we agreed insofar as petitioner was offering the documents to prove their contents and we held the record open for more than two months after trial in order to give petitioner a further opportunity to provide any certified or conformed court document relating to his divorce he has not provided any such documents in making his dependency_exemption determination respondent relied primarily on the custody order the custody order provides for a split-custody arrangement detailing the times and dates in which each parent will have physical custody of kw it does not state which parent can claim kw as a dependent for any_tax year pursuant to the terms of custody order ms francis was kw's custodial_parent for since kw was to be with her for both more hours and petitioner argues on brief that because ms francis signed the declaration to which the draft dissolution order was attached it should be viewed as a valid and enforceable document the proposed order needed to be signed by the judge conducting the divorce proceeding not by ms francis alone we also notice that in her declaration ms francis states that the attachment is a proposed judgment which petitioner was objecting to as of that statement at least partially suggests that the proposed judgment was not the final one more nights than she was to be with petitioner see bjelland v commissioner tcmemo_2009_297 wl at acknowledging that the court has considered both the number of nights and the number of hours a child spends with each parent to determine custody aff'd sub nom 455_fedappx_536 6th cir indeed we have found that in fact kw did reside with ms francis for more than one-half of petitioner does not address the custody order or whether it in fact orders that kw be in the physical custody of her mother for the greater portion of he also does not present any evidence that details the actual amount of time or number of days kw was in his custody his only other argument is that because kw attended school in the district of his residence he must have had physical custody of her for more than of the time there is no evidence to support that contention in light of the custody agreement and our finding that kw did in fact reside with ms francis for more than one-half of we find that ms francis was kw's custodial_parent during moreover ms francis did not waive her right to claim kw as a dependent and in fact did claim her as a dependent on her income_tax return we find that kw was not a qualifying_child with respect to petitioner and that he may not claim a dependency_exemption deduction for her for c st petitioner also claimed st as a dependent on the form_1040 on brief petitioner states she resided at my house for all i paid all her living_expenses including tuition and books to attend el camino college her social_security_number is listed on my return except for the last claim petitioner did not provide any evidence to support those claims moreover even if the above were true it is insufficient to claim either a qualifying_child or a qualifying_relative he has thus failed to prove he is entitled to a dependency_exemption deduction for st iv head_of_household filing_status sec_1 applies an advantageous tax_rate to the taxable_income of an individual who qualifies as a head_of_household compare sec_1 with sec_1 rate generally applicable to taxable_income of unmarried individuals as for example if petitioner claimed that st was his child she would also need to be among other things under years old see sec_152 alternatively if she was a relative who bore the necessary relationship described under sec_152 her gross_income would need to be below dollar_figure for see sec_152 sec_151 revproc_2006_53 sec_3 2006_2_cb_996 as we have no information regarding st petitioner has not met his burden of proving that the requirements of sec_152 have been met pertinent to this case the term head_of_household is defined to mean an individual unmarried at the end of the taxable_year who among other things maintains a home as the principal_place_of_abode for a qualified child or other dependent see sec_2 because we have already found that petitioner has failed to carry his burden of claiming the existence of a qualifying_child or relative petitioner cannot meet the head_of_household filing_requirements v additional_child_tax_credit sec_24 provides a credit with respect to each qualifying_child of the taxpayer a qualifying_child for purposes of sec_24 uses the definition found in sec_152 only with a different age requirement see sec_24 as previously discussed petitioner has not shown he had any qualifying children in and thus is not entitled to any credit under sec_24 including what is often called the additional_child_tax_credit described in sec_24 vi earned_income_credit sec_32 provides a refundable earned_income_credit to certain low- income individuals the amount of the credit depends on the taxpayer's adjusted_gross_income earned_income filing_status and the number of qualifying children if any that the taxpayer may claim see sec_32 we have already held that kw and st are not petitioner's qualifying children therefore petitioner may not claim them as such for purposes of the earned_income_credit nonetheless a single_taxpayer who does not have qualifying children may still be able to claim a smaller earned_income_credit to be eligible for this reduced credit the taxpayer may not have adjusted_gross_income exceeding a statutory ceiling see sec_32 j in the ceiling was dollar_figure see revproc_2006_53 sec_3 2006_2_cb_996 because of the adjustments we sustain for petitioner's unreported income his income exceeds that ceiling therefore petitioner is ineligible for the earned_income_credit vii net_operating_loss sec_172 allows a net_operating_loss_deduction ie a deduction for the aggregate of the net_operating_loss_carryovers_and_carrybacks to a taxable_year in general net operating losses are carried back two years and forward years see sec_172 and petitioner did not claim any net_operating_loss_deduction on the form_1040 in the petition he did claim that he had a loss carryforward from his s_corporation we assume wagner corp the parties have stipulated a letter from petitioner to one of the irs appeals officers in which he claims that for wagner corp had a net_operating_loss_carryover of dollar_figure resulting from losses for and no returns or other documentation are attached to the letter to support petitioner's claim of losses for those years the letter expresses petitioner's mistaken view that because the periods of limitations may have expired for those years respondent must accept and allow the loss_carryovers set forth in the letter the irs appeals officer had informed petitioner that the letter alone was insufficient proof of any loss carryforwards to at trial respondent objected to petitioner's raising the issue of loss_carryovers on the grounds mistakenly that petitioner had not raised the issue in the petition petitioner did not contradict respondent claiming only that he had sent the stipulated letter to the irs appeals officer we sustained respondent's objection to petitioner's testifying about carryover losses but later in the proceeding recognizing that the parties had stipulated petitioner's letter to the irs appeals officer we stated that the parties could argue the consequence of the letter on brief on brief respondent acknowledges that petitioner raised the issue of a loss carryover in the petition notwithstanding that petitioner should not have been precluded from testifying about carryforward losses respondent argues that we should allow no net_operating_loss_deduction for our pretrial order in this case served on date required the parties to stipulate all documents to which there was no disagreement and to exchange two weeks before the trial all other documents or materials that the party expected to offer into evidence at trial and that are not included in the stipulation the stipulation of facts entered into by the parties does not contain wagner corp 's returns for the claimed loss years nor does it appear that petitioner exchanged those returns with respondent on respondent's failure to stipulate them petitioner did attach as exhibits to his brief copies of wagner corp 's returns for and but we struck those documents as prohibited exhibits in the nature of evidence indeed even if the tax returns were included in the record they alone would not be sufficient to establish entitlement to the deduction see owens v commissioner tcmemo_2001_143 wl at although each of the returns for and shows a loss attributable to petitioners' schedule c business petitioners failed to introduce any evidence establishing the loss claimed in each of those returns the returns for through constitute nothing more than the position of petitioners that they had the respective losses claimed in those returns see also 71_tc_633 holding that a tax_return does not establish that a taxpayer had income and losses in the amounts reported on the return there is also no evidence that any losses would not have been absorbed by carrybacks had petitioner been allowed to testify to the matter it would not change the outcome as petitioner did not provide any documentary_evidence supporting prior losses he at most could have provided self-serving testimony that such losses did occur that testimony would not have been sufficient to allow the deduction see 139_tc_418 holding that prior year returns and self-serving testimony absent corroborating evidence do not substantiate a taxpayer's entitlement to loss_carryovers aff'd 552_fedappx_250 4th cir therefore any error in excluding petitioner's testimony was harmless cf 7_f3d_522 6th cir finding the district court's error in excluding evidence harmless because it would not have made a difference in the outcome of the trial viii penalty sec_6662 and b and provides for an accuracy-related_penalty of of the portion of any underpayment attributable to among other things negligence or disregard of rules or regulations without distinction negligence or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or a failure to exercise ordinary and reasonable care in the preparation of a tax_return see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that he acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the commissioner generally bears the burden of production with respect to the penalty see sec_7491 the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer good v commissioner tcmemo_2008_245 wl at quoting weir v commissioner t c memo however the commissioner's obligation under sec_7491 is conditioned on the taxpayer's assigning error to the penalty or addition_to_tax 118_tc_358 where the taxpayer fails to assign error to a penalty or an addition_to_tax the taxpayer is deemed to have conceded the issue under rule b id petitioner bears the burden of proving that he is entitled to relief under sec_6664 see 116_tc_438 although petitioner did not explicitly assign error to the penalty determination in his petition we need not decide whether he has conceded the issue because respondent has satisfied his burden of production with respect to petitioner's negligence petitioner prepared both of the returns he admitted that he failed to report a portion of his taxable_income on his return he also admitted reporting items on the schedules c that should have been included as part of wagner corp 's return further petitioner did not maintain adequate_records for purposes of documenting his income or for purposes of substantiating his business_expenses he improperly claimed a dependency_exemption deduction for st and did not introduce any documentation in support of his position that she was a dependent respondent has also established that petitioner's understatement of income_tax for is substantial petitioner reported no tax_liability for respondent originally determined a deficiency of dollar_figure and even taking into account the many adjustments petitioner's understatement will still exceed the sec_6662 threshold for a substantial_understatement of tax therefore respondent has satisfied his burden of production with respect to the accuracy-related_penalty to avoid the penalty petitioner must come forward with evidence that he acted with reasonable_cause and in good_faith petitioner has not come forward with any such evidence therefore we sustain respondent's imposition of the sec_6662 penalty ix conclusion conceded and merely computational issues aside we sustain the following adjustments to petitioner's federal_income_tax liability he had income of dollar_figure from wagner corp he had rental income of dollar_figure he is entitled to a deduction for only one personal_exemption he is not entitled to head_of_household filing_status he is entitled to no child_tax_credit he is entitled to no earned_income_credit he is entitled to no net_operating_loss_deduction and he is liable for the accuracy-related_penalty decision will be entered under rule
